Bowie, C. J.,
dissented, and delivered the following opinion :
The exceptions peculiar to this case, are the second and sixth.
J ohm H. Fowler, a witness sworn on the part of the plaintiffs, and clerk of Fowler & Zeigler, having proved that, by the instruction of his employees, he had tendered on behalf of the plaintiffs to the defendants’ attorney, to whom he had been referred by them, 500 barrels of flour, and that at the time of said tender Fowler & Zeigler had from 2000 to 3000 barrels of said flour in their warehouse, and the same was refused, was asked by the plaintiffs if he knew the flour tendered to be the plaintiffs’ flour, to which he replied he did not know any thing about it himself, but he was informed by Mr. Fowler, of the firm of Fowler & Zeigler, that it was the plaintiffs’ flour, and was told by him to tender it as such; to the admissibility of which evidence of the statements of Mr. Fowler, of the firm of Fowler & Zeigler, the defendants objected, and the Court overruled their objection, and permitted the same to go to the jury, which, constitutes the second exception. The appellees argue that whether the flour actually belonged to the plaintiffs or not was of no importance, provided it was at their- disposal, that this evidence was admissible, as a part of the verbal instructions given by Fowler & Zeigler to their clerk, when. directed to make the tender. “Their statement was properly admitted as showing that they made no claim to the flour, but held it as the plaintiffs’ property; if they had made the tender in writing, this is the first thing probably that they would have said, and in *533sending a verbal tender, they bad an equal right to make the statement.”
(Decided June 1st, 1864.)
This action sounding in damages, it was most material that the plaintiff should show, he was in. good faith, prepared to comply with the contract at the time of the tender. If he had in fact no flour in the city to deliver, but had to go into the market and purchase, or pay a commission to another house to tender flour for him, the evidence of those facts was of the utmost importance in weighing the amount of damages to which he was entitled.
Although it was competent for Messrs. Fowler & Zeigler to instruct their clerk to make a tender, in a particular name and right, yet, when the question was not whether he, the clerk, received such instructions,'but whether the fact implied in Ms instructions was true, and the clerk declared his ignorance of their real nature, the admission of the declaration or statement of his principal, as evidence of the fact, was certainly substituting secondary for primary proof, without any of the legal reasons for such admission.
The 6th exception was taken to the refusal of the Court to grant the defendants’ prayer, that if the jury find from the evidence, that the plaintiffs, at the time of the institution of the suit were interested with Joseph Newcomer in the contract given in evidence, the said Newcomer is a necessary party to the same, and therefore the plaintiffs are not entitled' to recover. The evidence on which this prayer was based, was not, in onr judgment, sufficient to sustain it. Newcomer’s testimony, which alone disclosed his interest in the contract, did not show any such legal interest as would entitle him to a right of action, either separately or jointly. There was ño consideration for the promise of Artz to let him have an interest in the contract, and no agreement to assign any part of the contract, which could he enforced.
Judgment affirmed.